DETAILED ACTION

Status of Claims
The following is an office action in response to the communication filed 1/14/2021.  
Claims 1-12 and 18-23 have been previously canceled.  
Claims 13 and 24 have been amended.
Claims 13-17 and 24-30 are currently pending and have been examined.

Election/Restriction
Applicant’s election, without traverse, of claims 13-17 in the reply filed on 8/4/2020 has been previously acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/916,590, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first More specifically, while the specification for this application does disclose that a user can scan a smart tag associated with the item (specification, p. 5, para.1 & p. 13, para. 1) and a user (presumably digital) “closet” (specification, p. 10, para. 2) , there is no disclosure of a wardrobe-assistant device or a garment located proximate thereto.
The disclosure of the prior-filed application, Application No 14/276,923, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. More specifically, while the specification for this application does disclose that a user can scan numbers associated with a smart tag to provide basic identification of an article of clothing (specification, p. 4, para. 1, p.13, para 1.) and a user (presumably digital) “closet” (specification, p. 9, para. 1), there is no disclosure of a wardrobe-assistant device or a garment located proximate thereto.
In addition, neither Application No. 61/916,590 or Application No 14/276,923 disclose a washable electrically conducting polymer coated fabric for generating current to provide to the apparel matching sensor.




Response to Arguments
Applicant’s amendments and associated arguments, filed 1/14/2021, with respect to the rejection of the claims under 35 U.S.C. §101 have been considered and are persuasive.  The rejection of the claims under 35 U.S.C. §101 has been withdrawn.
Applicant’s amendments and associated arguments, filed 1/14/2021, with respect to the rejection of the claims under 35 U.S.C. §102 and §103 have been considered but are but are moot because the arguments do not apply to all of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 13, 15-17, 24-26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckham (U.S. Pub. No. 2017/0011452 A1) in view of Black et al. (U.S. Pub. No. 2010/0111370 A1) and further in view of Longinotti-Buitoni et al. (U.S. Pub. No. 2014/0318699 A1).
Claim 13
Beckham discloses a system and network for outfit planning and wardrobe management.  Beckham discloses:
a wardrobe-assistant device for providing a user with a suggestion for a user based on a first garment located proximate to the wardrobe-assistant device in a wardrobe or clothing storage area of the user, the wardrobe-assistant device, comprising-a processor; a memory coupled to the processor (Beckham [0056] Turning to FIG. 2A, the computing device 20 is configured to receive, process, and store various information used to implement one or more software applications, such as client software application 30c; Beckham [0057] As illustrated in FIG. 2A, the computing device 20 includes one or more processors 22, a memory 24, an input/output 26, and a user interface (UI) 28; Beckham [0100] Continuing with FIG. 5A, in one embodiment, the electronic tag 70 can be an electronic device with a memory that includes a unique garment code stored in the memory. For example, the electronic tag 70 may be an RFID chip, transmitter, embedded memory device, or other component that can be attached to or built directly into the components of the garment; Beckham [0103] Referring back to FIG. 5A, the electronic tag 70 can be configured as a transmitter that can transmit signals to the computing device 20 or other receiver, e.g. a receiver embedded in the user's closet or dresser); and 
a scanner operatively coupled to the processor and the memory and configured to receive information from an apparel matching sensor regarding frequency of wear located in or on the first garment (Beckham [0100] Continuing with FIG. 5A, in one embodiment, the electronic tag 70 can be an electronic device with a memory that includes a unique garment code stored in the memory. For example, the electronic tag 70 may be an RFID chip, transmitter, embedded memory device, or other component that can be attached to or built directly into the components of the garment; Beckham [0103] Referring back to FIG. 5A, the electronic tag 70 can be configured as a transmitter that can transmit 
wherein the processor to utilize the information to assist in providing the suggestion based on at least the first garment, wherein the suggestion includes a fashion match suggestion for a second garment (Beckham Beckham [0141] As the virtual wardrobe is developed and virtual fashion items, such as virtual garments, are compiled and stored in database 100, the software application 30 can suggest outfits for the user to wear to specific events, as illustrated in FIGS. 9A-9B; Beckham [0143] The application implements a user interface that transforms how a user interacts with a computing device 20 to develop and manage wardrobe data while utilizing lifestyle, style and event based outfit suggestions as described herein. Furthermore, the application as implemented via method 300 described below develops a database of user preferences, demographic data, usage data, and wardrobe data that can be used for outfit planning, wardrobe maintenance, travel planning, and garment disposition, among other functionalities; Beckham [0214] FIG. 15B, The screen 1160 includes a display of one or more recently worn virtual outfits 1162 and associated usage data 1164. The display of recently worn outfits could include a thumbnail image of each recently outfits arranged in grid-like pattern. [see also Beckham [0070] Selected outfit data 160 are the outfits compiled by the software application based on the lifestyle data, style genre data, and event data, and which the user has selected for wearing to previously selected events. Selected outfit data includes the combination of fashion items, accessory items, and footwear items. Furthermore, selected outfit data 160 can also include electronic identifiers for a user's favorite selected outfits. To the extent that a user is linked to other users via the social network  
and wherein the first garment is made partly or completely of a washable electrically conducting polymer coated fabric to track the frequency of wear (Beckham [0100] The electronic tag 70 can be printed directly to the garment component material with conductive inks and/or pigments; Beckham [0100]  The electronic tag 70 can formed into the structure of the fabric with conductive yarns and the like; Beckham [0100]  Regardless of what type of electronic tag 70 is used, that electronic tag 70 can be disposed along any component or location of a garment; Beckham [0103] When the user removes that item from the closet or dresser, the electronic tag 70 can sends a signal to the computing device 20. The software application 30 then stores an indication that that particular item 60 is being worn [see also Beckham [0141] And, the software application 30 can track cleaning frequency for items in the wardrobe and suggest cleaning services, as shown in FIG. 11A; Beckham [0182] The application stores in computer memory an electronic indication that a particular item worn during the trip is dirty and needs to be cleaned. This data type is associated with that particular item's usage data]).
 	While Beckham discloses the provision of a suggestion, it does not disclose a body double suggestion for a garment in a review written by a body double of the user included in a cohort of body doubles.
Black discloses a method and apparatus for estimating body shape.  Black discloses:
providing a user with a body double suggestion, wherein the processor to utilize the information to assist in providing the body double suggestion, wherein the body double suggestion includes a fashion match suggestion in a review written by a body double of the user included in a cohort of body doubles suggested to or followed by the user (Black [0383]-[0384] The system identifies N people with similar body shapes (Section 9 and 10d) for whom ancillary data related to this (or similar) item is stored in the database (e.g. use the product distance function). A function is used (e.g. a weighed combination based on body shape distance) to predict the best size (Section 10d). Body shape as well as similarity in clothing preference may be used in the matching (Section 9); Black 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include body double suggestions, as taught by Black, in the suggestion process of Beckham, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because attributes (e.g. clothing size preference) of people with similar body shapes can be aggregated to recommend attributes to a user in a form of body-shape-sensitive collaborative filtering (Black [0027]

Beckham also discloses that the garment may contain conductive inks and/or pigments, but does explicitly recite that the electrically conducting polymer coated fabric generates an electric current to provide the apparel matching sensor with power.


wherein the first garment is made partly or completely of a washable electrically conducting polymer coated fabric to generate an electric current to provide the sensor with power (Longinotti-Buitoni [0172] A printed conductive material 5 may, for example, include an ink (media), a dye for a thread and/or embroidery, a printed material that may be used to distribute power and communication requirements to all aspects of and between, sensors, arrays, components, lights, electronics, panels, printed and wired elements in the intelligent wear, both internally and in conjunction with an added accessory [see also [0030] the garment, the body sensor, the conductive trace, and the interactive sensor are configured to withstand immersion in water. Thus, in general, the wearable communication platforms described herein may be washed (e.g., washed in water)].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include washable electrically conducting polymer coated fabric for generating an electric current, as taught by Longinotti-Buitoni, in the fabric of Beckham, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to provide power to the sensors in a way that is fully integrated with the garment (Longinotti-Buitoni [0010]).
Claim 15
Continuing from claim 13, Beckham further discloses further including a display screen operatively coupled to the processor and the memory to display fashion match suggestions including the first garment and a second garment (Beckham [0003] The particular fashion items for the suggested outfit are displayed via a user interface within a frame or fixed-dimension windows that include 1) the uploaded image files of the garments, and/or 2) image files for garments pulled from (and hyperlinked to) 3.sup.rd party retailer websites; Beckham [0075] The software application 30 compile and cause the display of at least one virtual outfit on the computing device 20 via the user interface 28 based one fashion item model 220 and other user inputs, e.g. style genre preferences and occasion; 
Claim 16
Continuing from claim 15, Beckham further wherein the fashion match suggestion to further include garments associated with a website of an online retailer associated with the user (Beckham [0003] Computer implemented wardrobe management system exist to aid in closet management often for the purpose of helping the user identify appropriate garments to purchase through various web-based commerce portals. The particular fashion items for the suggested outfit are displayed via a user interface within a frame or fixed-dimension windows that include 1) the uploaded image files of the garments, and/or 2) image files for garments pulled from (and hyperlinked to) 3.sup.rd party retailer websites. The user can navigate to the 3.sup.rd party retailer website to purchase the garment included in the suggested outfit [see also [0220] fashion items can be linked to retailer sites or a payment portal that allows purchase of one or more of the fashion items]).
Beckham discloses that the fashion match suggestions are associated with a website of an online retailer associated with the user, but does not explicitly recite that the garments are associated with a review written by a body double of the user.
Black discloses that the fashion match suggestion further includes garments associated with a review written by a body double of the user and the review is included on a website of an online retailer associated with the user (Black [0385] The user is presented with a list of ratings for the product by people of similar size. The degree of similarity is shown along with optional entries such as the rating, comments, photos, etc. The degree of similarity can be expressed on a point scale or percentage scale by taking the body shape distance measure (Section 9) and normalizing it to a new range (e.g. 1-100 where 
Claim 17
Continuing from claim 16, Beckham further discloses wherein wardrobe-assistant device is a smart phone (Beckham [0056] Turning to FIG. 2A, the computing device 20 is configured to receive, process, and store various information used to implement one or more software applications, such as client software application 30c. As described above each computing device 20a, 20b, 20c . . . , 20n may be associated with a particular user. It will be understood that the hardware components of computing device 20 can include any appropriate device, examples of which include a portable computing device, such as a laptop, tablet or smart phone, or other computing devices, such as a desktop computing device or a server-computing device).
Claim 24  
Beckham discloses a system and network for outfit planning and wardrobe management.  Beckham discloses a method, comprising:
receiving, by a wardrobe-assistant device, information from an apparel matching sensor located in or on a first garment located proximate to the wardrobe-assistant device in a wardrobe or clothing storage area of a user (Beckham [0056] Turning to FIG. 2A, the computing device 20 is configured to receive, process, and store various information used to implement one or more software applications, such as client software application 30c; Beckham [0057] As illustrated in FIG. 2A, the computing device 20 includes one or more processors 22, a memory 24, an input/output 26, and a user interface (UI) 28; Beckham [0100] Continuing with FIG. 5A, in one embodiment, the electronic tag 70 can be an electronic device with a memory that includes a unique garment code stored in the memory. For example, the electronic tag 70 may be an RFID chip, transmitter, embedded memory device, or other component that can be attached to or built directly into the components of the garment; Beckham [0103] Referring back to FIG. 5A, the electronic tag 70 can be configured as a transmitter that can transmit signals to the computing device 20 or other receiver, e.g. a receiver embedded in the user's closet or dresser. For instance, when the software application 30 suggests an outfit with garment item 60 and the user removes that item from the closet or dresser, the electronic tag 70 can sends a signal to the computing device 20. The software application 30 then stores an indication that that particular item 60 is being worn. The computing device 20 can store this data locally as usage data, and/or transmit that data to the server computing device 10 for storage in the database 100 as usage data); and
utilizing, by the wardrobe-assistant device, the information to assist in providing a suggestion for the user including at least the first garment, wherein the suggestion further includes a fashion match suggestion for a second garment (Beckham [0069] Item usage data 150 is an electronic indication of the user's frequency of wearing particular wardrobe items for particular events. For instance, a user may have worn dark colored, low rise skinny jeans 2-3 times per week. Item usage data can include frequency over time, and number of occurrences, or event distributions, i.e. how a particular item is worn for different events [see also Beckham [0070] Selected outfit data 160 are the outfits compiled by the software application based on the lifestyle data, style genre data, and event data, and which the user has selected for wearing to previously selected events. Selected outfit data includes the combination of fashion items, accessory items, and footwear items. Furthermore, selected outfit data 160 can also include electronic identifiers for a user's favorite selected outfits. To the extent that a user is 
and wherein the first garment is made partly or completely of a washable electrically conducting polymer to track the frequency of wear (Beckham [0100] The electronic tag 70 can be printed directly to the garment component material with conductive inks and/or pigments; Beckham [0100]  The electronic tag 70 can formed into the structure of the fabric with conductive yarns and the like; Beckham [0100]  Regardless of what type of electronic tag 70 is used, that electronic tag 70 can be disposed along any component or location of a garment; Beckham [0103] When the user removes that item from the closet or dresser, the electronic tag 70 can sends a signal to the computing device 20. The software application 30 then stores an indication that that particular item 60 is being worn [see also Beckham [0141] And, the software application 30 can track cleaning frequency for items in the wardrobe and suggest cleaning services, as shown in FIG. 11A; Beckham [0182] The application stores in computer memory an electronic indication that a particular item worn during the trip is dirty and needs to be cleaned. This data type is associated with that particular item's usage data]).
While Beckham discloses the provision of a suggestion, it does not disclose a body double suggestion for a garment in a review written by a body double of the user included in a cohort of body doubles.

providing a body double suggestion for the user, wherein the body double suggestion further includes a fashion match suggestion for a second garment in a review written by a body double of the user included in a cohort of body doubles (Black [0383]-[0384] The system identifies N people with similar body shapes (Section 9 and 10d) for whom ancillary data related to this (or similar) item is stored in the database (e.g. use the product distance function). A function is used (e.g. a weighed combination based on body shape distance) to predict the best size (Section 10d). Body shape as well as similarity in clothing preference may be used in the matching (Section 9); Black [0385] The user is presented with a list of ratings for the product by people of similar size. The degree of similarity is shown along with optional entries such as the rating, comments, photos, etc. The degree of similarity can be expressed on a point scale or percentage scale by taking the body shape distance measure (Section 9) and normalizing it to a new range (e.g. 1-100 where 100 is an exact match and 1 is the match to a very different body shape); Black [0392] The size determining process 1405 searches a database 1406 for people with similar bodies who have purchased or rated the clothing item as determined by the product determining process 1403. The match score (Section 9) is computed and the N best matches are identified. The number of matches can vary but the default setting in one embodiment is 10. Ratings and comments stored with the N matches may be displayed [see also [0280] In addition to body shape, matching two people can take into account other features such as age, ethnicity, clothing size preference and other ancillary data. The database of stored body shapes may have ancillary data such as clothing brands and sizes that fit well. For example, when a person orders clothes using their body model through an on-line retailer, they can provide feedback about the clothing and how it fits using a rating system and text input. This information is stored in the database along with their body shape model).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include body double suggestions, as taught by Black, in the suggestion process of Beckham, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so because attributes (e.g. clothing size preference) of people with similar body 

Beckham also discloses that the garment may contain conductive inks and/or pigments, but does explicitly recite that the electrically conducting polymer coated fabric generates an electric current to provide the apparel matching sensor with power.
Longinotti-Buitoni discloses methods of forming garments using conductive patterns.  Longinotti-Buitoni discloses:
and wherein the first garment is made partly or completely of a washable electrically conducting polymer coated fabric to generate an electric current to provide the apparel matching sensor with power (Longinotti-Buitoni [0172] A printed conductive material 5 may, for example, include an ink (media), a dye for a thread and/or embroidery, a printed material that may be used to distribute power and communication requirements to all aspects of and between, sensors, arrays, components, lights, electronics, panels, printed and wired elements in the intelligent wear, both internally and in conjunction with an added accessory [see also 0030] the garment, the body sensor, the conductive trace, and the interactive sensor are configured to withstand immersion in water. Thus, in general, the wearable communication platforms described herein may be washed (e.g., washed in water)].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include washable electrically conducting polymer coated fabric for generating an electric current, as taught by Longinotti-Buitoni, in the fabric of Beckham, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to provide power to the sensors in a way that is fully integrated with the garment (Longinotti-Buitoni [0010]).
Claim 25
 further comprising displaying to the user, the fashion match suggestion including the first garment and the second garment Beckham [0003] The particular fashion items for the suggested outfit are displayed via a user interface within a frame or fixed-dimension windows that include 1) the uploaded image files of the garments, and/or 2) image files for garments pulled from (and hyperlinked to) 3.sup.rd party retailer websites; Beckham [0075] The software application 30 compile and cause the display of at least one virtual outfit on the computing device 20 via the user interface 28 based one fashion item model 220 and other user inputs, e.g. style genre preferences and occasion; Beckham [0083] The software application 30 can build a virtual outfit based on the fashion item model 220 and its associated layer data. For instance, a virtual outfit can be displayed with a shirt and jacket combination with the jacket layered around the shirt similar to how jackets are physically worn by the user; Beckham [0141] As the virtual wardrobe is developed and virtual fashion items, such as virtual garments, are compiled and stored in database 100, the software application 30 can suggest outfits for the user to wear to specific events, as illustrated in FIGS. 9A-9B).
Claim 26
Continuing from claim 24, Beckham further discloses wherein utilizing the information to assist in providing a fashion match suggestion includes utilizing a suggestion of a matching garment (Beckham [0003] The particular fashion items for the suggested outfit are displayed via a user interface within a frame or fixed-dimension windows that include 1) the uploaded image files of the garments, and/or 2) image files for garments pulled from (and hyperlinked to) 3.sup.rd party retailer websites; Beckham [0004] The at least one application configured to, when executed by the computer processor, compile at least one virtual outfit that includes one or more of the plurality of electronic fashion item models. The at least one virtual outfit is compiled based on A) a lifestyle demographic type, B) a style genre, C) a selected event of a plurality of events, and D) an association of the plurality of electronic fashion item models with the lifestyle demographic type, the style genre, and the selected event.
.
Black discloses the suggestion may be associated with a body double of a user (Black [0383] Several embodiments of this method of body shape matching are possible. [0384] The system identifies N people with similar body shapes (Section 9 and 10d) for whom ancillary data related to this (or similar) item is stored in the database (e.g. use the product distance function). A function is used (e.g. a weighed combination based on body shape distance) to predict the best size (Section 10d). Body shape as well as similarity in clothing preference may be used in the matching (Section 9); Black [0385] The user is presented with a list of ratings for the product by people of similar size. The degree of similarity is shown along with optional entries such as the rating, comments, photos, etc. The degree of similarity can be expressed on a point scale or percentage scale by taking the body shape distance measure (Section 9) and normalizing it to a new range (e.g. 1-100 where 100 is an exact match and 1 is the match to a very different body shape); Black [0392] The size determining process 1405 searches a database 1406 for people with similar bodies who have purchased or rated the clothing item as determined by the product determining process 1403. The match score (Section 9) is computed and the N best matches are identified. The number of matches can vary but the default setting in one embodiment is 10. Ratings and comments stored with the N matches may be displayed. Alternatively the size preferences of these N bodies may be combined (Section 10d) to recommend a particular size for the determined product [see also [0280] In addition to body shape, matching two people can take into account other features such as age, ethnicity, clothing size preference and other ancillary data. The database of stored body shapes may have ancillary data such as clothing brands and sizes that fit well. For example, when a person orders clothes using their body model through an on-line retailer, they can provide feedback about the clothing and how it fits using a rating system and text input. This information is stored in the database along with their body shape model
Claim 28 
wherein the second garment is available for purchase via the wardrobe-assistant device (Beckham [0003] Computer implemented wardrobe management system exist to aid in closet management often for the purpose of helping the user identify appropriate garments to purchase through various web-based commerce portals. The particular fashion items for the suggested outfit are displayed via a user interface within a frame or fixed-dimension windows that include 1) the uploaded image files of the garments, and/or 2) image files for garments pulled from (and hyperlinked to) 3.sup.rd party retailer websites. The user can navigate to the 3.sup.rd party retailer website to purchase the garment included in the suggested outfit).
Claim 29
Continuing from claim 24, Beckham further discloses wherein the second garment includes a second sensor located in or on the second garment (Beckham [0100] Regardless of what type of electronic tag 70 is used, that electronic tag 70 can be disposed along any component or location of a garment. In an example, the electronic tag 70 can disposed along a garment label. In another example, the electronic tag 70 can disposed along a garment hem, such as within the hem or adjacent to it; Beckham [0103] Referring back to FIG. 5A, the electronic tag 70 can be configured as a transmitter that can transmit signals to the computing device 20 or other receiver, e.g. a receiver embedded in the user's closet or dresser. For instance, when the software application 30 suggests an outfit with garment item 60 and the user removes that item from the closet or dresser, the electronic tag 70 can sends a signal to the computing device 20. The software application 30 then stores an indication that that particular item 60 is being worn. The computing device 20 can store this data locally as usage data, and/or transmit that data to the server computing device 10 for storage in the database 100 as usage data; Beckham [0069] Item usage data 150 is an electronic indication of the user's frequency of wearing particular wardrobe items for particular events. For instance, a user may have worn dark colored, low rise skinny jeans 2-3 times per week. Item usage data can include frequency over time, and number of occurrences, or event distributions, i.e. how a particular item is worn for different events) 
Claim 30
wherein the information includes one or more of a brand, style, size, color, or frequency of wear of the first garment ( Beckham [0068] User wardrobe data 140 is a collection of data that is indicative of items in the user's physical wardrobe. User wardrobe data may include specific garment and accessory data. Such item data includes item location, e.g. top or bottom, item type (e.g. shirt or blouse), item size, item color scheme, item weight, component information (e.g. fabric type), item manufacturer or brand (e.g. J. Crew), and unique item identifiers. Aspects of the present disclosure are related to compiling various aspects of the user wardrobe data and/or during initial onboarding, through continued use, or as the user initiates point of sale transactions for fashion items; Beckham [0069] Item usage data 150 is an electronic indication of the user's frequency of wearing particular wardrobe items for particular events. For instance, a user may have worn dark colored, low rise skinny jeans 2-3 times per week. Item usage data can include frequency over time, and number of occurrences, or event distributions, i.e. how a particular item is worn for different events.)




Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckham (U.S. Pub. No. 2017/0011452 A1) in view of Black et al. (U.S. Pub. No. 2010/0111370 A1) in view of Longinotti-Buitoni et al. (U.S. Pub. No. 2014/0218699 A1) and further in view of Cristache U.S. Pub. No. 2014/0375429 A1).
Claim 14
Continuing from claim 13, Beckham further discloses further comprising a radiofrequency (RF) source to broadcast to the apparel matching sensor and a plurality of additional apparel matching sensors in a location proximate to the wardrobe-assistant device (Beckham [0100] Continuing with FIG. 5A, in one embodiment, the electronic tag 70 can be an electronic device with a memory that includes a unique garment code stored in the memory. For example, the electronic tag 70 may be an RFID chip, transmitter, embedded memory device, or other component that can be attached to or built directly into the components of the garment. [see also Beckham [0093], [0069]]; Beckham [0103] Referring back to FIG. 5A, the electronic tag 70 can be configured as a transmitter that can transmit signals to the computing device 20 or other receiver, e.g. a receiver embedded in the user's closet or dresser. For instance, when the software application 30 suggests an outfit with garment item 60 and the user removes that item from the closet or dresser, the electronic tag 70 can sends a signal to the computing device 20. The software application 30 then stores an indication that that particular item 60 is being worn. The computing device 20 can store this data locally as usage data, and/or transmit that data to the server computing device 10 for storage in the database 100 as usage data; Beckham [0069] Item usage data 150 is an electronic indication of the user's frequency of wearing particular wardrobe items for particular events. For instance, a user may have worn dark colored, low rise skinny jeans 2-3 times per week. Item usage data can include frequency over time, and number of occurrences, or event distributions, i.e. how a particular item is worn for different events
Beckham discloses a RF receiver that can scan RF tags proximate to the wardrobe-assistant device, but does not explicitly recite that the broadcast contains energy to provide a charge.
a radiofrequency (RF) source to broadcast energy to provide charge to the apparel matching sensor and a plurality of additional apparel matching sensors in a location (Cristache [0175] The RFID tags as described above may take any form, but they commonly include at least one transmitting and/or receiving logic and antenna. The tags may include an energy harvesting component, an energy source and/or storage components; Cristache [0177] During a localization or semantic cycle the tags that receive RF signals generated by readers can use the RF signal energy to recharge the storage unit [see also Cristache [0025] The RFID tags may be embedded in clothing]).

Cristache discloses that the RF source can include interrogators ([0021]) and that RF readers can provide signals to recharge the storage unit of the RFID tag ([0175], [0177]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the energy broadcast in the RF source and rechargeable storage unit in the tags, as taught by Cristache in the system of Beckham, Black and Longinotti-Buitoni, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.




Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckham (U.S. Pub. No. 2017/0011452 A1) in view of Black et al. (U.S. Pub. No. 2010/0111370 A1) in view of Longinotti-Buitoni et al. (U.S. Pub. No. 2014/0218699 A1) and further in view of Adeyoola et al. (U.S. Pub. No. 2014/0176565 A1).
Claim 27
Continuing from claim 26, Black further discloses wherein the body double of the user includes a body double in a cohort of body doubles (Black [0383]-[0384] The system identifies N people with similar body shapes (Section 9 and 10d) for whom ancillary data related to this (or similar) item is stored in the database (e.g. use the product distance function). A function is used (e.g. a weighed combination based on body shape distance) to predict the best size (Section 10d). Body shape as well as similarity in clothing preference may be used in the matching (Section 9); Black [0385] The user is presented with a list of ratings for the product by people of similar size; Black [0392] The size determining process 1405 searches a database 1406 for people with similar bodies who have purchased or rated the clothing item as determined by the product determining process 1403. [see also [0280] In addition to body shape, matching two people can take into account other features such as age, ethnicity, clothing size preference and other ancillary data. The database of stored body shapes may have ancillary data such as clothing brands and sizes that fit well. For example, when a person orders clothes using their body model through an on-line retailer, they can provide feedback about the clothing and how it fits using a rating system and text input. This information is stored in the database along with their body shape model]).
Black discloses that the body double of the user is in a cohort of body doubles, but does not explicitly recite that the cohort of body doubles is “followed” by the user.
Adeyoola discloses wherein the body double of the user includes a body double in a cohort of body doubles followed by the user (Adeyoola [0779]-[0780] The virtual fitting room allows for the user to create a private wardrobe to store garments and to share that wardrobe. The people that the user selects to share the wardrobe with can be friends or followers of that user. The user can select to share the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made for users to follow cohorts of similar users, as taught by Adeyoola, in the recommendation system of Beckham, Black and Longinotti-Buitoni, since the claimed invention is just a combination of old elements, and in the combination each element merely would have performed that same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so to solve the problem of allowing consumers purchasing or renting garments from other users to get an indication of what garments are most likely to fit, by getting an understanding of the body match of sellers ([0406]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cohen et al. (U.S. Pub. No. 2015/0145671 A1), disclosing sensors embedded in clothing to detect when items are worn.
Van Overveld (U.S. Publication No. 2002/0045959 A1), disclosing generating a recommendation of a selection of a piece of clothing
Williams JR. (U.S. Patent No. 9,624,035 B1), disclosing a system and method for the storage, retrieval and delivery of items in an automated closet.
Perdue (U.S. Publication No. 2015/0356082 A1), disclosing a product recommendation engine using recommendations to group users.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABBY J FLYNN/Primary Examiner, Art Unit 3625